In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, entered November 12, 1964, which denied without a hearing his application to vacate a judgment of the former County Court, Kings County, rendered February 10, 1961 on his plea of guilty, convicting him of attempted grand larceny in the second degree, and imposing sentence upon him as a second felony offender. Order affirmed. In our opinion, the two basic allegations contained in defendant’s moving papers did not warrant a hearing or other favorable disposition on the coram nobis application presented. The moving papers in essence alleged: (a) that the police and the prosecutor, during their prearraignment interrogation of defendant, failed to advise him of his right to consult with counsel; and (b) that during such interrogation, these officials extracted from him a coerced confession. Neither of these allegations tendered a cognizable issue. In this State no duty devolves upon the police or prosecutor, incident to their interrogation of any person after arrest but prior to arraignment, to advise him of his right to remain silent and of his right to counsel “ even where it appears that such person has become the target of the investigation and stands in the shoes of an accused ” (People v. Gunner, 15 N Y 2d 226, 233). The issue as to whether this defendant’s confession was illegally obtained was waived by his plea of guilty (People V. Nicholson, 11 N Y 2d 1067; People v. Fish, 11 N Y 2d 1069; People V. Jones, 11 N Y 2d 1070; People v. McDonald, 20 A D 2d 907). Brennan, Acting P. J., Hill, Rabin, Hopkins and Benjamin, JJ., concur.